Title: From George Washington to the New York Convention, 14 July 1776
From: Washington, George
To: New York Convention



Gentlemen
Head-Quarters July 14th 1776

The passage of the Enemy up the North River is a point big wt. many Consequences to the public Interest, One particularly occurs to me well deserving your Attention, and to prevent which I shall gladly give every assistance in my power consistant with the safety of the Army, I am informed there are, several passes on each side the River upon which the Communication wt. Albany depends of so commanding a Nature that an inconsiderable Body of Men may defend them against the largest Numbers, it may be that on board these ships, there may be Troops for this purpose who expecting to be joined by the disaffected in that Quarter or confiding in their own Strength may endeavour to seize those defiles in which Case the intercourse between the Two Armies both by Land and Water will be wholly cut off, than which a greater Misfortune could hardly befall the service and Army, I must entreat you to take the measure into Consideration and if possible provide against an Evil so much to be apprehended, I should hope the Militia of those Counties might be used on such an Emergence untill further provision was made, I have also tho’t it very probable those Ships may have carried up Arms & Ammunition to be dealt out to those who may favour their Cause and Co-operate with them at a prefix’d time, I would to guard against this submit to your Consideration the propriety of writeing to the leading Men on our side in these Counties to be very vigilent in observing any movements of this kind in order that so dangerous a Scheme may be nipp’d in the Bud—For that purpose to keep the utmost Attention to the Conduct of the Principle Tories in those parts, any attempts of intercourse wt. the ships and all other Circumstances which may lead to a Discovery of their Schemes & the Destruction of their Measures. I am Gentlemen &c.

G.W.

